Exhibit 10-g-6

NOTICE AND ACCEPTANCE OF SHARE-BASED AWARD

 

To:  

 

  (“Grantee”) Date of Notice:  

 

 

Nordson Corporation, an Ohio corporation (the “Company”), grants to you, the
Grantee named above, in accordance with the terms of Nordson Corporation 2012
Stock Incentive and Award Plan (the “Plan”) and this Notice and Acceptance of
Share-Based Awards (“Notice”) the following awards:

 

Award Type

   Date of Grant   # of Units    Vesting Date

Restricted Share Units

   [•]      [•]

 

  I. Terms of Grant. See Appendix A to this Notice.

 

  II. Impact of Separation from Service as a Director on Vesting and Life of
Awards. See Exhibit 1 to Appendix A of this Notice.

 

  III. Other Terms.

 

  a. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the awards; provided that, notwithstanding any other provision
of this Notice, and only to the extent permitted under Section 409A of the Code,
the Company shall not be obligated to deliver any Shares pursuant to this Notice
if the delivery thereof would result in a violation of any such law or listing
requirement.

 

  b. Amendments. Subject to the terms of the Plan, the Committee may modify this
Notice upon written notice to you. Any amendment to the Plan shall be deemed to
be an amendment to this Notice to the extent that the amendment is applicable
hereto. Notwithstanding the foregoing, no amendment of the Plan or this Notice
shall adversely affect your rights under this Notice without your consent unless
the Committee determines, in good faith, that such amendment is required for the
Notice to either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code, or as otherwise may provided in the
Plan.

 

  c. Severability. In the event that one or more of the provisions of this
Notice shall be invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.

 

1



--------------------------------------------------------------------------------

NOTICE AND ACCEPTANCE OF SHARE-BASED AWARD

 

To:  

 

  (“Grantee”) Date of Notice:  

 

 

 

  d. Relation to Plan. This Notice (along with Appendix A and Exhibit 1) is
subject to the terms and conditions of the Plan and, together with the Plan,
contain the entire understanding of the parties with respect to the subject
matter contained in this Notice, and supersede all prior written or oral
communications, representations and negotiations in respect thereto. In the
event of any inconsistency between the provisions of this Notice and the Plan,
the Plan shall govern. Capitalized terms used herein (and the related Appendix A
and Exhibit 1) without definition shall have the meanings assigned to them in
the Plan.

 

  e. Successors and Assigns. The provisions of this Notice shall inure to the
benefit of, and be binding upon your successors, administrators, heirs, legal
representatives and assigns, and the successors and assigns of the Company.

 

  f. Governing Law. The interpretation, performance, and enforcement of this
Notice shall be governed by the laws of the State of Ohio, without giving effect
to the principles of conflict of laws thereof.

 

  g. Electronic Delivery. You hereby consent and agree to electronic delivery of
any documents that the Company may elect to deliver (including, but not limited
to, grant or award notifications, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. You have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. You also hereby consent to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that your electronic response or
signature is the same as, and shall have the same force and effect as your
manual signature.

 

2



--------------------------------------------------------------------------------

APPENDIX A:

TERMS OF GRANT

RESTRICTED SHARE UNITS

Each Restricted Share Unit granted pursuant to the Resolution, shall have, in
addition to any terms and conditions set forth in the Notice and the Plan, the
following terms and conditions:

 

   FY [•] Director Compensation - Equity Grant Form of Grant    Restricted Share
Units (RSUs) Grant Period    Fiscal Year [•] Grant Date    [•] Vesting Date   
[•] Vesting Period    [•] to [•] Deferral Election Deadline    [•] Ownership   
The Grantee shall have no rights of ownership in the RSUs or in the Shares
related thereto until the date on which the Shares underlying the vested RSUs
are delivered to the Grantee. Vesting   

Non-Deferred: Payment of any RSUs from this grant and accompanying RSUs acquired
from dividend payments that become vested will be made in the form of
unrestricted Nordson Common Shares within 30 days after the Vesting Date.

 

Deferred: Pursuant to an election by the Grantee under the Nordson Corporation
Directors’ Deferred Compensation Sub-Plan to defer payment (or commencement of
payment) of the RSUs until a later date, the RSUs from this grant and
accompanying RSUs acquired from dividend payments will convert to Stock
Equivalent Units (SEUs) on the Vesting Date.

Voting   

The Grantee shall have no right to vote RSUs or the Shares related thereto until
the date on which the Shares underlying the vested RSUs are delivered to the
Grantee.

 

On the Vesting Date:

 

Non-Deferred: The vested RSUs that converted to Nordson Common shares carry
voting rights.

 

Deferred: No voting rights until the converted SEUs are distributed after
retirement from the Board.

Transferability    The RSUs subject to the Notice are personal to the Grantee
and may not be sold, exchanged, assigned, transferred, pledged, encumbered or
otherwise disposed of by the Grantee until they become vested and settled;
provided, however, that the Grantee’s rights with respect to such RSUs may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of this provision shall be void,
and the other party to any such purported transaction shall not obtain any
rights to or interest in such RSUs. Taxable Event Date   

Non-Deferred: Taxable Event is on the Vesting Date

 

Deferred: Taxable Event is at the time of quarterly distribution after
retirement from the Board of Directors

 

3



--------------------------------------------------------------------------------

APPENDIX A:

TERMS OF GRANT

RESTRICTED SHARE UNITS

 

   FY [•] Director Compensation - Equity Grant Dividends   

The Grantee shall have no right to dividends until the date on which the Shares
underlying the vested RSUs are delivered to the Grantee. However, on dividend
payment dates that occur prior to the date the Shares are delivered to the
Grantee hereunder, the Company will credit the Grantee with dividend equivalents
in the form of an additional number of RSUs equal to the product of the number
of outstanding RSUs at the close of business on the dividend record date
multiplied by a fraction, the numerator of which is the amount of the dividend
per Share and the denominator of which is the Fair Market Value of a Share on
the dividend payment date. Any such additional RSUs shall be subject to all the
terms and conditions of the Plan and the Notice (including this Appendix A and
Exhibit 1).

 

During the Vesting Period:

 

Dividend equivalents are accrued as RSUs during the vesting period.

 

On the Vesting Date:

 

Non-Deferred: The RSUs that accrued from dividend equivalents credited during
the Vesting Period are converted to Nordson Common shares on the Vesting Date.

 

Deferred: The RSUs that accrued from dividend equivalents credited during the
Vesting Period are converted to SEUs on the Vesting Date.

Impact of Termination of Service During Vesting Period    See Exhibit 1
regarding the impact of a separation from service as a Director on the RSUs.

 

4



--------------------------------------------------------------------------------

EXHIBIT 1:

To the Terms of Grant

Impact of a Separation from Service as a Director on Restricted Share Unit
Grants

Upon the Grantee’s separation from service as a director prior to the Vesting
Date, the Restricted Share Units (RSUs) and accompanying RSUs acquired from
dividend payments shall be treated as provided in the table below (and any
forfeiture in accordance with the table below will be effective automatically,
without further action or notice).

 

Reason For Separation of Service

  

Vesting

Death and Disability (Defined as a physical or mental impairment, due to
accident or illness that renders the Grantee incapable of performing the duties
of his normal occupation, as determined by the Committee. The Committee may, in
its discretion, require that the existence of the Disability be verified by a
physician approved by the Committee.)    All unvested RSUs will vest upon death
or disability. Retirement/Other Separation    A pro-rata portion of the RSUs
will forfeit as of the date of retirement/other separation from service,
determined based upon the ratio of the number of full months of service
completed by the Grantee after the Date of Grant to the number of full months
from the Date of Grant to the Vesting Date. The remaining RSUs will vest upon
following the one year grant vesting date. Separation due to a violation of the
Company’s Code of Business and Ethical Conduct    All unvested RSUs will be
forfeited, notwithstanding any other provision of this Exhibit 1.

 

5